DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed June 1, 2022 has been entered.  Claims 1-5, 7, 10, and 11 remain pending in the application. 
Response to Arguments
Applicant’s arguments, filed June 1, 2022, with respect to Independent claim 1 and dependent claims 2-11 have been fully considered and are persuasive.  The rejection of claims 1, 2, 3, 4, 7, 8, 10, 11 have been withdrawn. 
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not teach or fairly suggest the lock device as claimed in independent claim 1 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight. 
Regarding claim 1, the prior art of record, including Feuerriegel (EP 2653638) and Ookawara (US 20070080542), teaches lock devices relevant to the claimed invention, but fails, both individually and in combination, to teach a lock device having each and every limitation of the claims.  Specifically, the prior art of record does not teach or suggest a lock device comprising a base including a slider receiving hole extending vertically to receive the slider in a vertically slidable manner, a first rod receiving hole extending laterally to receive the first rod in a laterally slidable manner, and a second rod receiving hole extending laterally to receive the second rod in a laterally slidable manner, the slider receiving hole being connected to the arm receiving hole, the first rod receiving hole, and the second rod receiving hole.  
One of ordinary skill in the art would not find it obvious to modify the bases of Feuerriegel or Ookawara to include the arm, slider and rod holes and connect them within the base as claimed in the instant application without the use of hindsight and/or destroying the references.  Therefore, the prior art of record does not disclose the claimed lock device.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A. Tullia is (571)272-6434.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675